--------------------------------------------------------------------------------

THIS SECOND AMENDING AGREEMENT is made as of January 20, 2020.

AMONG:

I-Minerals Inc., a body corporate, continued under the laws of
Canada, having its head office at Suite 880 — 580 Hornby Street, Vancouver,
British Columbia, Canada V6C 3B6

(hereinafter called the "Company")

OF THE FIRST PART

AND:

i-minerals USA Inc., an Idaho limited liability company, having an office c/o
the Company, at Suite 880 — 580 Hornby Street, Vancouver, British Columbia,
Canada V6C 3B6

(hereinafter called the "Subsidiary")

OF THE SECOND PART

AND:

BV Lending, LLC, an Idaho limited liability company, having its head office at
Suite 201 — 901 Pier View Drive, Idaho Falls, Idaho, U.S.A. 83402

(hereinafter called "BV")

OF THE THIRD PART WHEREAS:

A. Pursuant to an agreement among the parties dated October 25, 2019, as amended
by an amending agreement dated November 25, 2019 (hereinafter called the “First
Amending Agreement”), with the agreement dated October 25, 2019, as amended by
the First Amending Agreement hereinafter collectively called the “Loan
Agreement”, B.V. agreed to advance certain funds to the Company to advance its
Bovill Kaolin Project located in the State of Idaho, U.S.A.;


B. As BV has agreed to provide additional funding to the Company, the parties
wish to amend certain of the provisions of the Loan Agreement on the terms and
conditions hereinafter set forth;


C. The Subsidiary is a wholly-owned subsidiary of the Company and is the legal
owner of the Helmer Bovill Property hosting the Bovill Kaolin Project in the
State of Idaho, U.S.A., as referred to in Recital A. herein;

NOW THEREFORE THIS SECOND AMENDING AGREEMENT WITNESSETH that in consideration of
these presents and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the parties, the parties
hereby agree as follows:

1. The parties agree that the Loan Agreement is hereby amended as follows.


--------------------------------------------------------------------------------

2



  (a) The reference to “up to an additional $700,000 in cash to the Company in
three separate tranches” in paragraph 2.01 of the Loan Agreement is replaced
with “up to an additional $1,300,000 in cash to the Company in separate
tranches”;


  (b) The last sentence in paragraph 2.01 of the Loan Agreement is replaced with
“BV’s obligation to make the Advances is subject to satisfaction of the
conditions set forth in paragraph 2.08 below.”;


  (c) The first sentence in paragraph 2.08 of the Loan Agreement is replaced
with “Notwithstanding any other provision contained in this Agreement or in any
instrument given to evidence or secure the obligations evidenced hereby, BV
shall have no obligation to make Advances until the following conditions have
been satisfied in form and substance satisfactory to BV in its sole discretion:”


  (d) Schedule A to the Loan Agreement is amended to read as follows:

SCHEDULE A

2019

Budget

October
(First
Advance)

November
(Second Advance

December
Third Advance)

$250,000

$250,000

$200,000

2020

Budget

February
(Fourth Advance)

March
(Fifth Advance)

April
(Sixth Advance)

up to
$200,000

up to
$200,000

up to $200,000


2. Except as amended by this Second Amending Agreement, all of the other terms
and conditions of the Loan Agreement remain in full force and effect.


3. Each of the parties agrees to do and/or execute all such further and other
acts, deeds, things, devices, documents and assurances and may be required in
order to carry out the true intent and meaning of this Second Amending
Agreement.


4. This Second Amending Agreement and any certificate or other writing delivered
in  connection herewith may be executed in any number of counterparts and any
party hereto may execute any counterpart, each of which when executed and
delivered will be deemed to be an original and all of which counterparts of this
Second Amending Agreement or such other writing, as the case may be, taken
together, will be deemed to be one and the same instrument. The execution of
this Second Amending Agreement or any other writing by any party hereto will not
become effective until each party hereto has executed a counterpart of this
Second Amending Agreement or any other writing, as the case may be.


5. Each of the parties hereto will be entitled to rely upon delivery by
facsimile or by email of executed copies of this Second Amending Agreement and
any certificates or other writings delivered in connection herewith, and such
facsimile or emailed copies will be legally effective to create a valid and
binding agreement among the parties in accordance with the terms and conditions
of this Second Amending Agreement.


--------------------------------------------------------------------------------

3



2. This Second Amending Agreement shall enure to the benefit of and be binding
upon the parties hereto and each of their successors and permitted assigns, as
the case may be.

IN WITNESS WHEREOF the parties have executed and delivered this Second Amending
Agreement as of the day and year first above written.

--------------------------------------------------------------------------------

4



Executed by
I-Minerals Inc.
in the presence of:

/s/ John Theobald                                                 
Authorized Signatory




Executed by
i-minerals USA Inc.
in the presence of:

/s/ John Theobald                                                  
Authorized Signatory






Executed by
BV Lending, LLC 

By:       Ball Ventures, LLC, an Idaho limited liability company, the Member 

Per:      /s/ Cortney Liddiard                        
             Cortney Liddiard, CEO

--------------------------------------------------------------------------------